Dear Honorable Robert M. Levy Magistrate Judge,

It is to my understanding that the defendant’s lawyer had 3 days after submitting their responses to the
outstanding discovery requests to speak with me via phone or video chat regarding any issues that I may
have had in an effort to resolve. After reaching out to Mr. Hoffman he was however unavailable to do so
in the time frame given, I made him aware of your time frame but did not receive a response. I will be
waiting on the courts for further instruction.
                                                                          &OHUN¶V2IILFH
                                                                          )LOHG'DWH
                                                                                            Received via Pro Se Email
Christopher Samuel                                                                 4/20/21 at 7:25 a.m.- KC
                                                                          $0

                                                                          86',675,&7&2857
                                                                          ($67(51',675,&72)1(:<25.
                                                                          %522./<12)),&(
